Case 1:19-cv-01946-WJM-MEH Document 163 Filed 05/12/20 USDC Colorado Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO



   Civil Action No. 1:19-cv-01946-MEH

   Lisa Cowles,

          Plaintiff,

   v.

   Bonsai Design LLC,
   Vail Resorts, Inc.,
   The Vail Corporation, and
   Vail Resorts Management Company,

          Defendants.



        BONSAI’S RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE
        CERTAIN PORTIONS OF BONSAI’S REPLY IN SUPPORT OF ITS MOTION TO
          DISMISS COUNTS II AND IV OF THE SECOND AMENDED COMPLAINT




          Bonsai Design, LLC (“Bonsai”), by and through counsel, Sanitas Law Group LLC, files

   this Response in Opposition to Plaintiff’s Motion to Strike Certain Portions of Bonsai’s Reply in

   Support of Its Motion to Dismiss Counts II and IV of the Second Amended Complaint or,

   Alternatively, for Leave to File Surreply (ECF No. 159). In support of this response, Bonsai

   states the following:

                                       I. BRIEF SUMMARY

          Plaintiff raised new arguments in her Response to Bonsai’s Motion to Dismiss the

   Second Amended Complaint, and Bonsai appropriately responded to Plaintiff’s new arguments.
Case 1:19-cv-01946-WJM-MEH Document 163 Filed 05/12/20 USDC Colorado Page 2 of 6




   Plaintiff cannot now be heard to argue that Bonsai’s responses to her new arguments should be

   stricken. Bonsai urges the Court to deny Plaintiff’s motion to strike.

          Count IV of Plaintiff’s Second Amended Complaint, for gross negligence as against

   Bonsai and Vail, included only de minimus pleading. While the complaint is a total of 360

   paragraphs, plus sub-paragraphs, the gross negligence cause of action is a mere five paragraphs,

   providing no factual statements whatsoever. This minimal pleading provided the parties and the

   Court with almost no substance, and Bonsai’s argument in its motion to dismiss accordingly

   sought dismissal for failure to sufficiently plead the elements of gross negligence.

          Plaintiff’s Response in Opposition to Bonsai’s Motion to Dismiss (ECF No. 144) is a

   significant expansion of the gross negligence cause of action as pleaded. The Response pulls in

   various paragraphs from other sections of the Second Amended Complaint, in addition to new

   allegations raised in the proposed third amended complaint, to argue (without basis) that Bonsai

   knew the zipline system would fail and cause injury. The Response also argues, for the first time,

   that Bonsai should have taken some action vis-à-vis changes that Vail made to the zipline system

   that Vail owns, and that Bonsai should have taken some action vis-à-vis a prior accident about

   which Bonsai was not informed.

          The paragraphs in the Second Amended Complaint that Plaintiff cites in her Response

   discuss the ziplining industry generally, the development and functioning of the zipline at issue,

   the details of Plaintiff’s accident, and Plaintiff’s allegations of negligence. Those paragraphs do

   not discuss Bonsai’s supposed knowledge that the system would fail and cause an injury, nor do

   those paragraphs discuss Bonsai’s purported gross negligence for not taking some action with

   respect to the zipline system owned and controlled by Vail. See ECF No. 144 at ¶ 19. Plaintiff

   also cites the proposed third amended complaint in her Response, but that is



                                                 Page 2
Case 1:19-cv-01946-WJM-MEH Document 163 Filed 05/12/20 USDC Colorado Page 3 of 6




   not the operative pleading and it had not been presented to the court until after Bonsai filed its

   Motion to Dismiss the Second Complaint.

          Plaintiff argues in her Response that the bases for her gross negligence claim against

   Bonsai are Bonsai’s supposed a priori knowledge of zipline failure and injury, and Bonsai’s

   failure to do something about a zipline system owned and controlled by another party. But

   Plaintiff did not plead these causation theories in the Second Amended Complaint. Bonsai’s

   Reply in Support of its Motion to Dismiss appropriately addresses the new arguments raised by

   Plaintiff in her Response but not included in the Second Amended Complaint.

                            II. LEGAL ARGUMENT & AUTHORITIES

          The Tenth Circuit explains, “[w]hile it is true that we generally do not ‘review issues

   raised for the first time in a reply brief, we make an exception when the new issue argued in the

   reply brief is offered in response to an argument raised in the [plaintiff's] brief.’” Banker v. Gold

   Res. Corp., 776 F.3d 1103, 1119 (10th Cir. 2015), quoting Beaudry v. Corr. Corp. of Am., 331

   F.3d 1164, 1166 n.3 (10th Cir. 2003) (alteration in Banker). See also Robinson v. Mecham, 2:15-

   cv-738 CW, 2016 U.S. Dist. LEXIS 92464, at *1-2 (D. Utah July 15, 2016) (denying motion to

   strike because arguments raised in reply brief were in response to new arguments made in

   response brief); BG Prods. v. Stinger Chem., LLC, 6:15-CV-1209-JTM-GLR, 2015 U.S. Dist.

   LEXIS 128525, at *7 (D. Kans. Sept. 24, 2015).

          Here, Plaintiff argued in her Response brief, for the first time, that Bonsai was grossly

   negligent because Bonsai knew the zipline would fail and would cause injuries. (ECF No. 144 at

   ¶ 19.) Plaintiff also argues for the first time in the Response, relying on the proposed third

   amended complaint, that Bonsai knew of changes to the zipline made by Vail and that Bonsai



                                                  Page 3
Case 1:19-cv-01946-WJM-MEH Document 163 Filed 05/12/20 USDC Colorado Page 4 of 6




   knew of a prior accident on the zipline, but that Bonsai did not take some action. (Id. at ¶ 20, 22,

   24.) These arguments were not raised in the Second Amended Complaint. Indeed, the arguments

   about Bonsai somehow being grossly negligent for actions taken by Vail were made for the first

   time in the proposed third amended complaint, filed after Bonsai filed its Motion to Dismiss the

   Second Amended Complaint, and echoed in Plaintiff’s Response.

          In response to Plaintiff’s new arguments, Bonsai argued in its Reply that Plaintiff’s

   argument that Bonsai knew of certain zip line failure and injury did not hold up, Plaintiff’s

   allegations that Bonsai knew of changes made by Vail to the zipline and of a prior accident were

   not supported, and that Plaintiff had not and could not argue that Bonsai owed a duty of care to

   Plaintiff. Before Plaintiff filed her Response, Bonsai did not know what the basis of Plaintiff’s

   gross negligence claim was. In her Response, Plaintiff added meat to the bones of her gross

   negligence cause of action, and Bonsai responded to Plaintiff’s new allegations. Bonsai’s Reply

   falls squarely in the category of permissible argument contemplated in Baker, and this Court

   should deny Plaintiff’s motion to strike Bonsai’s response to Plaintiff’s new argument contained

   in Plaintiff’s Response.

                                          III. CONCLUSION

          WHEREFORE, for the reasons stated above, Bonsai urges the Court to deny Plaintiff’s

   Motion to Strike certain portions of Bonsai’s Reply in Support of Its Motion to Dismiss Counts

   II and IV of the Second Amended Complaint.



   DATED this 12th day of May 2020.




                                                  Page 4
Case 1:19-cv-01946-WJM-MEH Document 163 Filed 05/12/20 USDC Colorado Page 5 of 6




                                    Respectfully Submitted,


                                    s/ Jennifer C. Arnett
                                    Jennifer C. Arnett
                                    Christopher C. Ash
                                    Sanitas Law Group
                                    806 S Public Road
                                    Suite 201
                                    Lafayette, Colorado 80026
                                    Tel: 303-442-2900
                                    jennifer@sanitaslaw.com
                                    chris@sanitaslaw.com
                                    Attorneys for Defendant Bonsai Design, LLC




                                     Page 5
Case 1:19-cv-01946-WJM-MEH Document 163 Filed 05/12/20 USDC Colorado Page 6 of 6




                                      CERTIFICATE OF SERVICE

   I hereby certify that on this 12th day of May, 2020, I electronically filed the foregoing
   BONSAI’S RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE
   CERTAIN PORTIONS OF BONSAI’S REPLY IN SUPPORT OF ITS MOTION TO
   DISMISS COUNTS II AND IV OF THE SECOND AMENDED COMPLAINT with the
   Clerk of Court using the CM/ECF system which will send notification of such filing to the
   following email addresses:


   Paul J. Komyatte
   paul@komyattelawfirm.com

   Dave Mason
   dave@komyattelawfirm.com

   Attorneys for Plaintiff Lisa Cowles



   Alison K. Toivola
   aktoivola@vailresorts.com

   E. Tim Walker
   etwalker@vailresorts.com

   Kristen Leigh Ferries
   ferries@wtotrial.com

   Craig Ruvel May
   may@wtotrial.com

   Attorneys for Defendants Vail Resorts, Inc., The Vail Corporation,
   and Vail Resorts Management Company




                                       s/ Christine Giaquinto, Legal Assistant for Sanitas Law Group




                                                    Page 6
